DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 10-19, 24, 27, and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5, 7, 12, 24, and 27, the term “about” is considered ambiguous terminology that does not define the metes and bounds of the claim. 
Regarding claim 10, the limitation “the second tank flow meter” has insufficient antecedent basis for this limitation in the claim; and the limitation “the third tank flow meter” has insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, the limitation “a second tank flow meter” and “a third tank flow meter” are being introduced in the claim but it is not clear if applicant is referring to the previously mentioned meters in dependent claim 10 or another.
Regarding claim 30, the limitation “the first pump”  has insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-7, 10-16, 18, 20-27, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cadeo et al. (U.S. Patent No. 4,964,732).
Regarding claim 1, Cadeo et al. disclose an  in-line fluid mixing system (Figs. 1-3) positioned at a tank farm (Fig. 3) to admix hydrocarbon liquids (intended use) from a plurality of tanks (1, 2, 3, and 4) into a single pipeline (17), the in-line fluid mixing system comprising: a first tank (1) positioned in a tank farm (Fig. 3) and containing a first fluid therein; a first output pipe (21) connected to the first tank (1) proximate a bottom portion thereof (Fig. 1), the first output pipe (21) in fluid communication with the first fluid to transport a flow of the first fluid from the first tank (1) through the first output pipe (21) at a first pressure, the first pressure resulting from force of gravity on the first fluid (at least a portion of the pressure is a result of the force of gravity within the tank); a second tank (2) positioned in the tank farm (Fig. 3) and containing a second fluid therein; a second output pipe (21) connected to the second tank proximate a bottom portion thereof (Fig. 3), the second output pipe (21) in fluid communication with the second fluid to transport a flow of the second fluid from the second tank (2) through the second output pipe (21) at a second pressure; a pump (6) having an inlet and an outlet (Fig. 3), the inlet of the pump (6) connected to the second output pipe (21) to increase pressure of the flow of the second fluid from the second pressure to a pump pressure at the outlet (Column 3 lines 16-30); a mixing pipe (Fig. 3) connected to the outlet of the pump (6) to transport the flow of the second fluid therethrough; a blended fluid pipe (14) connected to and in fluid communication with the first output pipe (21) and the mixing pipe (Fig. 3) to admix the flow of first fluid at the first pressure and the flow of second fluid into a blended fluid flow; and a flow control valve (11) connected to the mixing pipe (Fig. 3) and positioned between the pump (6) and the mixing pipe (Fig. 3) to control flow of the second fluid between the pump (6) and the mixing pipe (Fig. 3).
Regarding claim 2, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: a tank flow meter (10) connected to the mixing pipe (Fig. 3) and positioned between the pump (6) and the blended fluid pipe (14) to measure flow rate of the flow of the second fluid between the pump (16) and the blended fluid pipe (14); and a booster flow meter (18, 19, or 20) in fluid communication with the blended fluid pipe (14) to measure total flow rate of the blended fluid flow transported through the blended fluid pipe (Column 3 lines 31-43).
Regarding claim 3, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: one or more controllers (9) in communication with the tank flow meter and the booster flow meter (Column 3 lines 17-43), the one or more controllers (9) configured to: determine a ratio of the flow of second fluid to the flow of first fluid responsive to one or more signals received from the tank flow meter and the booster flow meter (Column 3 lines 17-43); and a variable speed drive (Column 3 lines 17-30), the variable speed drive connected to the pump (6) to control pump speed to thereby adjust the flow of the second fluid through the pump (6) and the one or more controllers (9) configured to control the variable speed drive (Column 3 lines 17-30).
Regarding claim 4, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the one or more controllers (9) are further configured to compare the ratio to a pre-selected set point ratio (Column 2 line 51-Column 3 line 6), to determine a modified flow of the second fluid to drive the ratio toward the pre-selected set point ratio, and to adjust the variable speed drive based on the determined modified flow of the second fluid (Column 3 lines 17-30).
Regarding claim 5, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: a programmable logic controller (controller 9 and the disclosed circuit in Column 4 lines 3-14) in communication with the flow control valve (11) and configured to control the flow control valve (Column 3 line 44-Column 4 line 14), and wherein the programmable logic controller (9) governs the flow control valve to maintain pressure at the tank flow meter (10) between about 15 psi and about 25 psi (capable of being about that range), and the one or more controllers (9) further are configured to compare the ratio to a pre-selected set point ratio, to determine a modified flow of the second fluid to drive the ratio toward the pre-selected set point ratio (Column 3 line 44-Column 4 line 14), and to send a control signal to the programmable logic controller (9) to adjust the flow control valve (11) based on the determined modified flow of the second fluid.
Regarding claim 6, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising one or more controllers (9) in communication with each of the tank flow meter (10) and the booster flow meter to determine flow rate of the first fluid from the first tank responsive to signals received from the tank flow meter and the booster flow meter (Column 4 lines 3-40). 
Regarding claim 7, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein pressure of the second fluid is about equal (capable of being “about” equal) to pressure of the first fluid at the portion of the blended fluid pipe (14) configured to admix the flow of first fluid and the flow of second fluid into a blended fluid flow (Fig. 3).
Regarding claim 10, Cadeo et al. disclose an in-line fluid mixing system (Figs. 1-3) positioned at a tank farm (Fig. 3) to admix hydrocarbon liquids (intended use) from a plurality of tanks (Fig. 3) into a single pipeline (14), the in-line fluid mixing system comprising: a first tank (1) containing a first fluid therein; a first output pipe (21) connected to the first tank (1) proximate a bottom portion thereof (Fig. 1), the first output pipe (21) to transport a flow of the first fluid from the first tank (1) at a first pressure therethrough, the first pressure resulting from force of gravity on the first fluid (at least a portion of the pressure is a result of the force of gravity within the tank); a second tank (2) containing a second fluid therein; a second output pipe (21) connected to the second tank (2) proximate a bottom portion thereof (Fig. 3), the second output pipe (21) to transport a flow of the second fluid from the second tank (2) at a second pressure therethrough; a third tank (3) containing a third fluid therein; a third output pipe (21) connected to the third tank (3) proximate a bottom portion thereof, the third output pipe (21) to transport a flow of the third fluid from the third tank (3) at a third pressure therethrough; a second tank pump (6) connected to the second output pipe (21) to increase pressure of the flow of the second fluid from the second pressure to a second pump pressure at an outlet of the second tank pump (6); a second tank mixing pipe  (Fig. 3) connected to the outlet of the second tank pump (6) to transport the flow of the second fluid therethrough; a third tank pump (7) connected to the third output pipe (21) to increase pressure of the flow of the third fluid from the third pressure to a third pump pressure at an outlet of the third tank pump (7); a third tank mixing pipe (Fig. 3) connected to the outlet of the third tank pump (7) to transport the flow of the third fluid therethrough; a blended fluid pipe (14) connected to and in fluid communication with the first output pipe (Fig. 3), the second tank mixing pipe (Fig. 3), and the third tank mixing pipe (Fig. 3) to admix the flow of the first fluid at the first pressure, the flow of the second fluid, and the flow of the third fluid into a blended fluid flow; a second tank flow control valve (11) connected to the second tank mixing pipe (Fig. 3) between the second tank flow meter (10) and the blended fluid pipe (14) to control the flow of the second fluid between the second pump (6) and the blended fluid pipe (14); and a third tank flow control valve (11) connected to the third tank mixing pipe (Fig. 3) between the third tank flow meter (10) and the blended fluid pipe (14) to control the flow of the third fluid between the third tank pump (7) and the blended fluid pipe (14).
Regarding claim 11, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: a second tank flow meter (10) connected to the second tank mixing pipe (Fig. 3) and to measure flow rate (Column 3 lines 44-69) of the flow of the second fluid between the second tank pump (6) and the blended fluid pipe (14); a third tank flow meter (10) connected to the third tank mixing pipe (Fig. 3) and to measure flow rate of the flow of the third fluid between the third tank pump (7) and the blended fluid pipe (14); and a mixing flow meter connected to the blended fluid pipe (14) to measure total flow rate of the blended fluid flow (Column 4 lines 3-68).
Regarding claim 12, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: one or more controllers (9 and the control circuits disclosed in Column 4 lines 3-14) in communication with the second tank flow meter, the third tank flow meter, and the mixing flow meter (Fig. 3), the one or more controllers (9) being configured to determine percentages of first fluid flow rate, second fluid flow rate, and third fluid flow rate in the total flow rate (Column 2 line 51-Column 3 line 68); a second tank variable speed drive (Column 3 lines 17-30) connected to the second tank pump (6) to control pump speed of the second tank pump (6) to thereby adjust flow of the second fluid through the second tank pump (6); a third tank variable speed drive (Column 3 lines 17-30) connected to the third tank pump (7) to control pump speed of the third tank pump (7) to thereby adjust flow of the third fluid through the third tank pump (7); and a programmable logic controller (9 and the control circuits disclosed in Column 4 lines 3-14) in communication with: the second tank variable speed drive and the third tank variable speed drive (Column 3 lines 17-30) and configured to control the second tank variable speed drive and the third tank variable speed drive, and the second tank flow control valve (11) and the third tank flow control valve (11) and configured to control the second tank flow control valve (11) and the third tank flow control valve (11), wherein the programmable logic controller (9) governs the flow control valve to maintain pressure at the tank flow meter between about 15 psi and about 25 psi (capable of maintaining at about that range).
Regarding claim 13, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the one or more controllers (9) further are configured to compare the percentages to pre-selected percentages (Column 3 line 31-Column 4 line 25), to determine modified flows of the second and third fluids to drive the percentages toward the pre-selected percentages, and to send a control signal to the programmable logic controller (9) to adjust at least one of the second tank variable speed drive or the third tank variable speed drive based on the determined modified flows of the second and third fluids (Column 3 lines 17-30).
Regarding claim 14, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the one or more controllers (9) further are configured to compare the percentages to pre-selected percentages (Column 3 line 31-Column 4 line 25), to determine modified flows of the second and third fluids to drive the percentages toward the pre-selected percentages (Column 3 line 31-Column 4 line 25), and to send a control signal to the programmable logic controller (control circuit) to adjust at least one of the second tank flow control valve (11) or the third tank flow control valve (11) based on the determined modified flows of the second and third fluids (Column 3 line 31-Column 4 line 25).
Regarding claim 15, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising one or more controllers (control circuit disclosed in Column 4 lines 3-14) in communication with each of the second tank flow meter, the third tank flow meter, and the mixing flow meter (Column 4 lines 3-14), the one or more controller (Column 4 lines 3-14) configured to determine flow rate of the first fluid from the first tank (1) responsive to signals received from the second tank flow meter, the third tank flow meter, and the mixing flow meter (Column 4 lines 3-14).
Regarding claim 16, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein an end portion (Fig. 3) of a second tank recirculation pipe (12) is connected to and in fluid communication with the second tank blended fluid pipe (Fig. 3) downstream of the second tank pump (6) and another end portion of the second tank recirculation pipe (12) is connected to and in fluid communication with the second output pipe (21) to recirculate the second fluid therethrough to maintain a minimum flow of second fluid through the second tank pump (6).
Regarding claim 18, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein an end portion (Fig. 3) of a third tank recirculation pipe (12) is connected to and in fluid communication with the third tank mixing pipe (Fig. 3) downstream of the third tank pump (7) and another end portion of the third tank recirculation pipe (12) is connected to and in fluid communication with the third output pipe (Fig. 3) to recirculate the third fluid therethrough to maintain a minimum flow of third fluid through the third tank pump (7).
Regarding claim 20, Cadeo et al. disclose an in-line fluid mixing system (Figs. 1-3) to admix hydrocarbon liquids from a plurality of tanks (Fig. 3) into a single pipeline (14), the in-line fluid mixing system comprising: a first tank (1) containing a first fluid therein; a first output pipe (21) connected to the first tank (1) proximate a bottom portion thereof (Fig. 3), the first output pipe (21) in fluid communication with the first fluid to transport a flow of the first fluid from the first tank (1) through the first output pipe (21) at a first pressure, the first pressure resulting from force of gravity on the first fluid (at least a portion of the pressure is a result of the force of gravity within the tank); a second tank (2) containing a second fluid therein; a second output pipe (21) connected to the second tank proximate a bottom portion thereof (Fig. 3), the second output pipe (21) in fluid communication with the second fluid to transport a flow of the second fluid from the second tank (2) through the second output pipe (21) at a second pressure; a pump (6) having an inlet and an outlet (Fig. 3), the inlet of the pump connected to the second output pipe (21) to increase pressure of the flow of the second fluid from the second pressure to a pump pressure at the outlet; a mixing pipe (Fig. 3) connected to the outlet of the pump (6) to transport the flow of the second fluid therethrough; a blended fluid pipe (13) connected to and in fluid communication with the first output pipe and the mixing pipe (Fig. 3) to admix the flow of first fluid at the first pressure and the flow of second fluid into a blended fluid flow (Fig. 3); and a flow control valve (11) connected to the mixing pipe and positioned between the pump (6) and the mixing pipe (Fig. 3) to control flow of the second fluid between the pump (6) and the mixing pipe.
Regarding claim 21, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: a tank flow meter (10) connected to the mixing pipe (Fig. 3) and positioned between the pump (6) and the blended fluid pipe (14) to measure flow rate of the flow of the second fluid between the pump and the blended fluid pipe (Fig. 3); and a booster flow meter (19, 19, or 20) in fluid communication with the blended fluid pipe to measure total flow rate (encompassed by the disclosed measuring device disclosed in Column 4 lines 21-68) of the blended fluid flow transported through the blended fluid pipe (Fig. 3).
Regarding claim 22, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: one or more controllers (disclosed control circuit, Column 4 lines 3-14) in communication with the tank flow meter and the booster flow meter (Fig. 3), the one or more controllers (control circuit) configured to: determine a ratio of the flow of second fluid to the flow of first fluid responsive to one or more signals received from the tank flow meter and the booster flow meter (Column 2 line 51-Column 3 line 68); and a variable speed drive (Column 3 lines 17-30), the variable speed drive connected to the pump (6) to control pump speed to thereby adjust the flow of the second fluid through the pump (6) and the one or more controllers (control circuit) configured to control the variable speed drive.
Regarding claim 23, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the one or more controllers (control circuit) are further configured to compare the ratio to a pre-selected set point ratio (Column 3 line 31-Column 4 line 25), to determine a modified flow of the second fluid to drive the ratio toward the pre-selected set point ratio (Column 3 line 31-Column 4 line 25), and to adjust the variable speed drive based on the determined modified flow of the second fluid (Column 3 lines 17-30).
Regarding claim 24, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: a programmable logic controller (control circuit, Column 4 lines 3-14) in communication with the flow control valve (11) and configured to control the flow control valve (11),  and wherein the programmable logic controller (control circuit) governs the flow control valve (11) to maintain pressure at the tank flow meter between about 15 psi and about 25 psi (capable of being about the claimed pressure range), and the one or more controllers (control circuit) further are configured to compare the ratio to a pre-selected set point ratio (Column 3 line 31-Column 4 line 25), to determine a modified flow of the second fluid to drive the ratio toward the pre-selected set point ratio, and to send a control signal to the programmable logic controller (control circuit) to adjust the flow control valve based on the determined modified flow of the second fluid.
Regarding claim 25, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising one or more controllers (control circuit) in communication with each of the tank flow meter and the booster flow meter (Fig. 3) to determine flow rate of the first fluid from the first tank responsive to signals received from the tank flow meter and the booster flow meter (Column 3 line 31-Column 4 line 25). 
Regarding claim 26, Cadeo et al. disclose an in-line fluid mixing system (Figs. 1-3) to admix hydrocarbon liquids from a plurality of tanks (Fig. 3) into a single pipeline (17), the in-line fluid mixing system comprising: one or more first tanks (1) each containing a first fluid therein; one or more first output pipes (21) connected to the one or more first tanks (1) and in fluid communication with the first fluid to transport a flow of the first fluid from the one or more first tanks (1) through the one or more first output pipes (21) at a first pressure; one or more second tanks (2) each containing a second fluid therein; one or more second output pipes (21) connected to the one or more second tanks (2) proximate a bottom portion thereof (Fig. 3), the one or more second output pipes (21) in fluid communication with the second fluid to transport a flow of the second fluid from the one or more second tanks (2) through the one or more second output pipes (21) at a second pressure; one or more pumps (6) each having an inlet and an outlet (Fig. 3), the inlet of each of the one or more pumps (6) connected to the one or more second output pipes (21) to increase pressure of the flow of the second fluid from the second pressure to a pump pressure at the outlet; one or more mixing pipes (Fig. 3) connected to the outlet of the one or more pumps (6) to transport the flow of the second fluid therethrough; one or more blended fluid pipes (14) connected to and in fluid communication with the one or more first output pipes (Fig. 3) and the one or more mixing pipes (Fig. 3) to admix the flow of first fluid at the first pressure and the flow of second fluid into a blended fluid flow; one or more flow control valves (11) connected to the one or more mixing pipes (Fig. 3) and positioned between the one or more pumps (6) and the one or more mixing pipes (Fig. 3) to control flow of the second fluid between the one or more pumps (6) and the one or more mixing pipes (Fig. 3).
Regarding claim 27, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein pressure of the second fluid is about equal (capable of being “about” equal) to pressure of the first fluid at the portion of the one or more blended fluid pipes (Fig. 3) configured to admix the flow of first fluid and the flow of second fluid into a blended fluid flow (Fig. 3).
Regarding claim 30, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) further comprising: one or more tank flow meters (10) connected to the one or more mixing pipes (Fig. 3) and positioned between the one or more pumps (6) and the one or more blended fluid pipes (14) to measure flow rate of the flow of the second fluid between the first pump (6) and the one or more blended fluid pipes (14); and one or more booster flow meters (measuring devices 18, 19, and 20) in fluid communication with the one or more blended fluid pipes (14) to measure total flow rate of the blended fluid flow transported through the one or more blended fluid pipes (14); and one or more controllers (control circuit) in communication with each of the one or more tank flow meters and the one or more booster flow meters (Fig. 3) to determine flow rate of the first fluid from the one or more first tanks (1) responsive to signals received from the one or more tank flow meters and the one or more booster flow meters.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 17, 19, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeo et al. (U.S. Patent No. 4,964,732) in view of Shaimi (Pub. No. US 2009/0175738).
Regarding claim 8, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein an end portion (Fig. 3) of a recirculation pipe (12) is connected to and in fluid communication with the mixing pipe (Fig. 3) downstream of the pump (6) and another end portion (Fig. 3) of the recirculation pipe is connected to and in fluid communication with the second output pipe (21) to recirculate the second fluid therethrough to maintain a minimum flow of second fluid through the pump (6), but lacks disclosure wherein a one-way valve is disposed in the recirculation pipe to prevent flow of the second fluid from the second output pipe to the mixing pipe.
Shaimi teaches a fluid pipe (Fig. 1) with a one-way valve (7a-c) to prevent fluid flow in one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recirculation pipe of Cadeo et al. with a one-way valve as taught by Shaimi for the advantage of preventing fluid flow in one direction. 

Regarding claim 9, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the recirculation pipe (12) is configured to permit flow therethrough only when a ratio of the flow of second fluid to the flow of first fluid falls below a pre-selected threshold (Column 3 line 31-Column 4 line 40).
Regarding claim 17, Cadeo et al. disclose the essential features of the claimed invention but lacks disclosure wherein a one-way valve disposed in the second tank recirculation pipe to prevent flow of the second fluid from the second output pipe to the second tank mixing pipe.
Shaimi teaches a fluid pipe (Fig. 1) with a one-way valve (7a-c) to prevent fluid flow in one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recirculation pipe of Cadeo et al. with a one-way valve as taught by Shaimi for the advantage of preventing fluid flow in one direction. 

Regarding claim 19, Cadeo et al. disclose the essential features of the claimed invention but lacks disclosure wherein a one-way valve disposed in the third tank recirculation pipe to prevent flow of the third fluid from the third output pipe to the third tank mixing pipe.
Shaimi teaches a fluid pipe (Fig. 1) with a one-way valve (7a-c) to prevent fluid flow in one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recirculation pipe of Cadeo et al. with a one-way valve as taught by Shaimi for the advantage of preventing fluid flow in one direction. 

Regarding claim 28, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein an end portion (Fig. 3) of one or more recirculation pipes (12) is connected to and in fluid communication with the one or more mixing pipes (Fig. 3) downstream of the one or more pumps (6), and another end portion (Fig. 3) of the one or more recirculation pipes is connected to and in fluid communication with the one or more second output pipes (21) to recirculate the second fluid therethrough to maintain a minimum flow of second fluid through the one or more pumps (6), but lacks disclosure wherein one or more one-way valves is disposed in the one or more recirculation pipes to prevent flow of the second fluid from the one or more second output pipes to the one or more mixing pipes.
Shaimi teaches a fluid pipe (Fig. 1) with a one-way valve (7a-c) to prevent fluid flow in one direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the recirculation pipe of Cadeo et al. with a one-way valve as taught by Shaimi for the advantage of preventing fluid flow in one direction. 

Regarding claim 29, Cadeo et al. disclose the in-line fluid mixing system (Figs. 1-3) wherein the one or more recirculation pipes (12) is configured to permit flow therethrough only when a ratio of the flow of second fluid to the flow of first fluid falls below a pre-selected threshold (Column 3 line 31-Column 4 line 40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753